Chief Judge Lippman
(dissenting). A guilty plea by a noncitizen defendant is not knowing and voluntary where the defendant entered the plea unaware that it carried a substantial risk of deportation. This is the case regardless of whether the defendant entered the plea before or after the Supreme Court decided Padilla v Kentucky (559 US 356 [2010]). As a matter of fundamental fairness, Padilla must be applied retroactively. The majority declines to do so, in large part, because for many *801years courts around the country failed to recognize defense attorneys’ obligation to inform noncitizen defendants of the deportation consequences of their pleas. That courts previously fell short in protecting the rights of noncitizens, however, hardly justifies refusing to protect their rights now. I therefore dissent.
Since 1917, the deportation of noncitizens convicted of crimes of moral turpitude has been authorized (id. at 361). Historically, sentencing judges in both state and federal prosecutions nevertheless retained significant discretion to grant relief from deportation (id. at 361-362). Over time, Congress increased the number of deportable offenses and reduced discretionary relief from deportation (id. at 363-364). In 1996, Congress passed the Antiterrorism and Effective Death Penalty Act (AEDPA) (Pub L 104-132, 110 US Stat 1214) and the Illegal Immigration Reform and Immigrant Responsibility Act (IIRIRA) (Pub L 104-208, 110 US Stat 3009), which “dramatically raised the stakes of a noncitizen’s criminal conviction” by making deportation a practical certainty for a noncitizen who pleads guilty to any of a broad array of offenses (id. at 363-364; see INS v St. Cyr, 533 US 289, 292-293 [2001]).
Deportation is an unusually serious consequence of pleading guilty, often more serious than the prison sentence imposed. It can banish defendants from the only home they have known and separate them from family and friends. Indeed, it can result in the loss “of all that makes life worth living” (Ng Fung Ho v White, 259 US 276, 284 [1922]). Nevertheless, it long was the view that defense attorneys could provide constitutionally adequate representation without informing their noncitizen clients of the potential deportation consequences of their pleas.
This Court confirmed that view in its unfortunately timed decision in People v Ford (86 NY2d 397 [1995]). Ford’s analysis was dubious even in 1995 because of the large number of crimes that were then deportable offenses. But the full consequence of its holding was realized just one year later in 1996 when Congress passed AEDPA and IIRIRA. During the ensuing decade and a half, however, the Court never repudiated Ford. It was not until the Supreme Court decided Padilla that noncitizen defendants in New York were afforded the right to advice about the deportation consequences of their pleas.
In 2013 the Supreme Court decided Chaidez v United States (568 US —, 133 S Ct 1103 [2013]) and held that Padilla announced a “new rule” under Teague v Lane (489 US 288 [1989]) and should not apply retroactively. The majority concurs with *802the Supreme Court without grappling with the difficult questions of retroactivity that this case presents under state law.
In 1995, the Court concluded in People v Eastman (85 NY2d 265 [1995]) that it was bound to apply Teague in determining the retroactivity of federal rules (id. at 274-275). The Supreme Court subsequently clarified in Danforth v Minnesota (552 US 264 [2008]) that the Teague framework was designed for “the unique context of federal habeas and therefore had no bearing on whether States could provide broader relief in their own post conviction proceedings” (id. at 277). The Supreme Court identified the most salient features of habeas corpus proceedings as finality of and comity for state convictions (id. at 279). It noted that the absence of comity concerns in state post-conviction proceedings “militate [s] in favor of allowing state courts to grant habeas relief to a broader class of individuals than is required by Teague” (id. at 280). The Supreme Court thus held that the decision to apply a new federal rule retroactively was inherently a question of state law.
This case presents the Court with its first opportunity after Danforth to clarify whether it will exercise its independent judgment to account for any unique state values and policies in determining the retroactivity of federal rules. The majority declines to do so, instead applying Teague in lockstep with the Supreme Court.
I believe that it is critically important for the Court to engage in a more searching retroactivity analysis, particularly where, as here, significant state concerns are at play. New York is home to 12.5% of all lawful permanent residents in the country, the second largest population of any state (Nancy Rytina, Estimates of the Legal Permanent Resident Population in 2012, US Department of Homeland Security, Office of Immigration Statistics, Population Estimates [July 2013], available at http://www.dhs.gov/sites/default/files/publications/ois_lpr_pe_ 2012.pdf). Foreign-born residents make up 22% of New York’s population, nearly twice the national average (United States Census Bureau, State & County QuickFacts: New York, http://quickfacts.census.gov/qfd/states/36000.html). At over three million people, New York City has more foreign-born immigrants than any other city in the country (More Foreign-Born Immigrants Live in NYC Than There are People In Chicago, Huffington Post [Dec. 19, 2013], available at http://www.huffingtonpost.com/2013/12/19/new-york-city-immigrants_n_4475197.html).*803* It is also the most linguistically diverse city in the world (Sam Roberts, Listening to [and Saving] the World’s Languages, The New York Times [Apr. 28, 2010], available at http://www.nytimes.com/2010/04/29/nyregion/29lost.html). New York therefore has an exceptional interest in protecting the rights of noncitizens. In this light, I would hold that Padilla established a watershed rule of criminal procedure that falls within the second exception to Teague’s bar on retroactive application of new rules.
The majority’s understanding of the first “watershed” rule requirement, that a new rule “be necessary to prevent an impermissibly large risk of an inaccurate conviction” (Whorton v Bockting, 549 US 406, 418 [2007] [internal quotation marks omitted]) is overly narrow. Accuracy, particularly in the plea context, encompasses more than just convicting the right person, it goes also to the appropriate level of criminality and attendant punitive consequences.
A plea is an admission of guilt, but it is also a surrender of fundamental constitutional protections. Accordingly, the validity of a plea depends not only upon a defendant’s actual guilt or innocence, but upon whether the plea was knowing and voluntary (Boykin v Alabama, 395 US 238, 242 [1969] [explaining that a plea is a confession of guilt that is admissible only upon a determination of its voluntariness]). A plea taken by a defendant unaware of its most important consequences is not “accurate” in any legal sense. Elevating a new rule’s effect on the factual accuracy of a plea over its legal accuracy operates to favor convictions at the expense of individual rights in a manner incongruent with the principles undergirding our Constitution.
The Padilla rule goes to the heart of the legal accuracy of a conviction. Deportation is a consequence “so certain, potentially pivotal and prevalent as to make its disclosure essential to assuring that the guilty plea of a noncitizen is knowing, intelligent and voluntary” (People v Peque, 22 NY3d 168, 208 [2013, Lippman, Ch. J., dissenting]).
Padilla also meets the second requirement for a watershed rule. It implicates fundamental fairness and “alter[ed] our understanding of the bedrock procedural element[ ]” of the *804Sixth Amendment right to counsel by adding a previously unrecognized requirement that is “essential to the fairness of a proceeding” (Whorton, 549 US at 418, 420-421).
The majority fails to recognize the profound meaning of Padilla by gazing down the wrong end of the telescope, claiming it “imposes a relatively modest duty on counsel” (majority op at 797). This is not the appropriate metric for measuring Padilla’s effect on the right to counsel. The measure of Padilla’s significance is the extent to which it altered Sixth Amendment law and whether the rule implicates fundamental fairness (see Whorton, 549 US at 418). The majority readily concedes that Padilla “flatly contradicted and supplanted” prior precedent, broke new ground, and imposed a new obligation (majority op at 799), and cannot deny that noncitizen defendants must be informed of the immigration consequences of their pleas as a matter of fundamental fairness.
The majority ultimately finds refuge in the Supreme Court’s assurances that new rules falling within Teague’s watershed exception are unlikely to emerge (majority op at 796). However, we are not bound by the Supreme Court’s narrow definition of “watershed” rules (see Danforth, 552 US at 277-280). Furthermore, defining Teague’s watershed exception narrowly, while defining “new rule” broadly, inevitably produces the Kafkaesque result that the more a rule sweeps away prior bad law and implicates fundamental fairness to criminal defendants, the less likely it is that a defendant can seek retroactive relief under the rule.
Additionally, I would find the rule retroactive under People v Pepper (53 NY2d 213 [1981]). The majority fails to give Pepper its due, particularly in light of Danforth’s holding that retroactivity of federal rules is a question of state law. The majority offers no explanation as to why the retroactivity of new federal constitutional protections should be interpreted under Teague, rather than under this State’s more flexible Pepper standard. But even assuming Teague applies to federal rules, State law can apply here.
“In the past we have frequently applied the State Constitution ... to define a broader scope of protection than that accorded by the Federal Constitution in cases concerning individual rights and liberties” (People v P.J. Video, 68 NY2d 296, 303 [1986]). The State Constitution ensures criminal defendants a right to counsel more robust than that guaranteed by the US *805Constitution (see People v Bing, 76 NY2d 331, 338-339 [1990] [“(B)y resting the right (to counsel) upon this State’s constitutional provisions guaranteeing the privilege against self-incrimination, the right to assistance of counsel and due process of law we have provided protection to accuseds far more expansive than the Federal counterpart”]). It should be evident that defendant has a right to counsel under the State Constitution at least equivalent to that outlined in Padilla. The issue then is whether that right in its Padilla extension should under State law be applied retroactively. That inquiry depends upon a balancing of: “(a) the purpose to be served by the new standard[ ], (b) the extent of the reliance by law enforcement authorities on the old standard[ ], and (c) the effect on the administration of justice of a retroactive application of the new standard[ ]” (Pepper, 53 NY2d at 220 [emphasis added]). The final two factors are to be considered only where the answer to the retroactivity question is not found in the first factor (id. at 220).
This Court has stated that, under the first factor, new constitutional rules “that go to the heart of a reliable determination of guilt or innocence” will be applied retroactively, whereas rules that “are only collateral to or relatively far removed from the fact-finding process at trial” will not (id. at 221). Our prior focus on the accuracy of the fact-finding process at trial should not restrict us given that we have yet to analyze the retroactivity of a State rule that goes to the heart of the validity of a plea. Just as with the first requirement for a watershed rule under Teague, the narrow focus on factual accuracy in determining the retroactivity of a rule governing pleas is inappropriate. The relevant inquiry is whether the new rule is necessary as a matter of fundamental fairness to protect the integrity of plea proceedings and to ensure that a defendant’s plea is knowing and voluntary.
The rule that a noncitizen must be informed of the immigration consequences of pleading guilty undeniably is necessary as a matter of fundamental fairness to ensure that a defendant’s plea is knowing and voluntary. Its effect is not indirect — the rule goes to the heart of the validity of a conviction by plea.
The answer to the retroactivity question thus is found in the first factor and consideration of the final two factors is unnecessary. But even if the final two Pepper factors were necessary to the analysis, they would not warrant a different result. This Court’s decision in Ford would seem to have induced little reli*806anee by law enforcement authorities. If we expand the scope of the second factor to encompass the defense bar, as does the majority, we also must account for the significant changes in immigration law shortly after we decided Ford that undermined our analysis. “For at least the past 15 years, professional norms have generally imposed an obligation on counsel to provide advice on the deportation consequences of a client’s plea” (Padilla, 559 US at 372).
Last, the effect on the administration of justice is speculative. Finality should not weigh heavily in this analysis. In Padilla cases, counsel’s advice will not be on the record, and defendants by necessity can seek relief only in post-conviction CPL 440.10 proceedings. In any event, the majority makes no attempt to quantify the number of defendants who might seek relief under CPL 440.10 were the Padilla rule given retroactive effect. And, in reality, the floodgates argument lacks force, as many affected defendants already have been deported (US Department of Homeland Security, Immigration and Customs Enforcement, FY 2013 ICE Immigration Removals, https://www.ice.gov/removalstatistics/ [reporting over 100,000 interior criminal removals in 2013]).
Padilla expresses a rule of fundamental fairness. Whether that rule should be given retroactive effect implicates basic questions of humanity and justice. This is not a matter to be treated as a sterile question of legal doctrine.
Rivera, J.
(dissenting). Retroactive application of Padilla v Kentucky (559 US 356 [2010]) to collateral review of criminal convictions would ensure the essential fairness of our criminal justice system and the just treatment of defendants, regardless of immigration status. Unlike the majority, I believe that Padilla did not announce a new rule of federal constitutional criminal procedure. Instead, as clearly explained by the dissent in Chaidez v United States (568 US —, —, 133 S Ct 1103, 1114 [2013, Sotomayor, J., dissenting]), Padilla applied the well-established standard of Strickland v Washington (466 US 668 [1984]) to determine that a criminal defense lawyer is constitutionally ineffective when that lawyer fails to inform a client of the immigration consequences of a guilty plea. The professional norms in New York State have recognized this defense obligation for decades. Therefore, I conclude that Padilla should apply retroactively when a defendant seeks collateral review of a state conviction in state court. I dissent.
As the United States Supreme Court has made clear, state courts are not bound by federal decisions governing the non-*807retroactive effect of decisional law in collateral challenges to state criminal convictions (see Danforth v Minnesota, 552 US 264, 278-279 [2008]). While the rule of retroactivity announced in Teague v Lane (489 US 288 [1989]) promotes uniformity of federal law, it also protects the sovereign interests of the states by encouraging comity among the courts (see Danforth, 552 US at 280). However, the concerns of federalism and comity are not implicated when a state court reconsiders a final judgment from its own courts. As the Supreme Court recognized, “[i]f anything, considerations of comity militate in favor of allowing state courts to grant habeas relief to a broader class of individuals than is required by Teague” (id. at 279-280). Therefore, we are not bound by, and there is no reason for us to adopt, the Supreme Court’s retroactivity analysis as set forth in Chaidez v United States (568 US —, 133 S Ct 1103 [2013]), which concluded that Padilla should not be applied retroactively in a federal collateral review of a criminal conviction.1
Turning to the retroactivity question in this appeal, unlike the Chief Judge, I do not conclude that Padilla announced a watershed rule (see dissenting op at 803) because I do not agree with the majority that Padilla created a new rule of federal constitutional procedure (see majority op at 799). “[A] case announces a new rule when it breaks new ground or imposes a new obligation on the States or the Federal Government” (Teague, 489 US at 301). Padilla did neither. It merely recognized what members of the defense and immigration bar in New York State had known for years, that the immigration consequences of a guilty plea are so weighty and of such critical importance to the lives of defendants and their families that a defense lawyer who fails to inform a client of these potential consequences falls far short of professional norms (see Padilla, 559 US at 372 [“For at least the past 15 years, professional norms have generally imposed an obligation on counsel to provide advice on the deportation consequences of a client’s plea”]).
New York’s criminal defense bar has long regarded providing advice on the immigration consequences of a guilty plea as part of its professional obligation. Even prior to 1996, when Congress enacted new, draconian immigration laws (see Antiterrorism *808and Effective Death Penalty Act [AEDPA], Pub L 104-132, 110 US Stat 1214; Illegal Immigration Reform and Immigrant Responsibility Act [IIRIRA], Pub L 104-208, 110 US Stat 3009), New York’s lawyers recognized that defense counsel has a burden “to research the relevant law and advise . . . clients about the possible immigration consequences of guilty pleas and criminal convictions” (Edward Bendik & Patricia Cardoso, Immigration Law Considerations for the Criminal Defense Attorney, 61 NY St BJ 33, 36 [July 1989]). In the wake of the new federal laws, New York’s defense bar increased its efforts to advise lawyers of the immigration consequences of their clients’ guilty pleas. According to amici, within months of the passage of AEDPA and IIRIRA, attorneys held training sessions across New York to inform the defense bar of the automatic immigration consequences of seemingly advantageous guilty pleas. In September 1997, the New York State Defenders Association (NYSDA) created the Criminal Defense Immigration Project (CDIP) to help defense attorneys understand the immigration consequences of criminal convictions. The program developed voluminous training material, conducted numerous training sessions, and provided a free immigration consultation hotline to criminal defense lawyers. In 1998, CDIP published a treatise, now in its fifth edition, on the evolving law at the intersection of immigration practice and criminal defense.
Many other organizations joined NYSDA in educating defense lawyers about the immigration consequences of convictions. For example, the Legal Aid Society, New York City’s largest provider of criminal defense services, trained its lawyers on the immigration consequences of crimes. It also continued its decades-long practice of providing immigration advice through in-house specialized attorneys who assist Legal Aid’s criminal defense attorneys. The New York State Bar Association’s standards for defense counsel also reflected the widespread recognition among New York’s defense attorneys that effective representation included advising clients of immigration consequences (see New York State Bar Association, Special Committee to Ensure Quality of Mandated Representation, Standards for Providing Mandated Representation standard I-7 [2005]).2 The effort of *809New York’s defense bar mirrored the prevailing professional norms across the country, which recognized “that counsel must advise [the] client regarding the risk of deportation” (Padilla, 559 US at 367). For example, as early as 1995, the National Legal Aid and Defender Association required defense lawyers to inform their clients about the immigration consequences of a plea (see National Legal Aid & Defender Association, Performance Guidelines for Criminal Defense Representation, guideline 6.2 [1995], see http://www.nlada.org/Defender/Defender_Standards/Performance_Guidelines#sixtwo). Likewise, the American Bar Association’s standards recognized the defense lawyer’s obligation to advise clients of immigration consequences (see American Bar Association, ABA Standards for Criminal Justice, Pleas of Guilty, standard 14-3.2 [f] at 9 [3d ed 1999], available at http://www.americanbar.org/content/dam/aba/publications/criminaljustice_standards/pleas_guilty.authcheck dam.pdf).
When the members of the bar assume professional obligations and tailor their practice to the realities of their clients’ lives, we should consider Strickland in light of the norms they have established (Chaidez, 568 US at —, 133 S Ct at 1115 [Sotomayor, J., dissenting]). Furthermore, it is simply inaccurate to suggest, as the majority does (majority op at 799-800), that People v Ford (86 NY2d 397 [1995]) prevented New York’s defense bar from establishing professional norms requiring defense counsel to advise noncitizens of the immigration consequences of guilty pleas. As New York’s history of immigrant defense representation establishes, notwithstanding Ford, the defense and immigration bars in New York recognized that informing clients of the immigration consequences of a guilty plea was integral to the Sixth Amendment right to effective assistance of counsel. By removing any judicial remedy for a guilty plea made without knowledge of the immigration consequences, Ford made the efforts to educate defense lawyers about deportation consequences even more urgent. Thus, Ford must be treated as an impetus, not as an obstacle, to the evolution of professional norms regarding representation of noncitizen clients.
The particularized New York experience illustrates that where the Supreme Court “merely appl[ies] Strickland in a way that *810corresponds to an evolution in professional norms, [it makes] no new law,” (Chaidez, 568 US at —, 133 S Ct at 1115 [Sotomayor, J., dissenting]). Yet, the majority concludes that Padilla pronounced a new rule of constitutional law (majority op at 799). This is simply not the case. Padilla did not lack any basis in existing precedent, and, therefore, it did not announce a new rule. Instead, as Justice Sotomayor makes clear in dissent, Padilla employed the familiar two-prong test of Strickland (Chaidez, 568 US at —, 133 S Ct at 1115-1117 [Sotomayor, J., dissenting]).
It is true that Padilla rendered Ford invalid, but that is due to Ford’s incorrect application of Strickland, not its use of an erroneous legal standard. Ford relied on federal precedent that held that “the failure to advise a defendant of the possibility of deportation does not constitute ineffective assistance of counsel” (see Ford, 86 NY2d at 405, citing United States v Del Rosario, 902 F2d 55, 59 [DC Cir 1990], United States v Campbell, 778 F2d 764, 768 [11th Cir 1985], and United States v Gavilan, 761 F2d 226, 228 [5th Cir 1985]). The Padilla opinion established that these cases, like Ford, applied Strickland incorrectly. Thus, Ford should not weigh against applying Padilla retroactively in our state courts.
Moreover, Ford’s other holding, that deportation is a collateral consequence of a conviction, illustrates the difference between a new rule and the application of established precedent to specific factual scenarios. If the Supreme Court had rejected the binary rule distinguishing between collateral and direct consequences of a guilty plea, which it specifically chose not to do (Padilla, 559 US at 365), then the Court would have announced a new rule — one which truly would have upended the analytical foundations of the law (see Chaidez, 568 US at —, 133 S Ct at 1110-1111). However, the Padilla decision does not reflect this type of seismic shift in the law. That many defendants may benefit from Padilla does not mean that Padilla’s rule was new in a constitutional sense. It merely means that the error of Ford, which Padilla corrected, harmed many defendants.
As Padilla did not announce a new rule, there is no reason to consider its retroactive application under Teague, or for that matter under People v Pepper (53 NY2d 213 [1981]). In Pepper, we adopted the Supreme Court’s then-current retroactivity analysis (see id. at 220). However, that approach is outdated, replaced by the Supreme Court’s retroactivity rules announced in Teague and Danforth (see Danforth, 552 US at 280). As the *811analytic foundation of Pepper has been discarded by the Supreme Court, we should also abandon its now discredited approach to retroactivity.
Instead, we must decide whether retroactive application of Padilla serves the state’s interests in the proper, sound, and fair implementation of our criminal justice system. Just treatment of defendants and the public’s confidence in the rule of law should be the primary considerations in a retroactivity analysis. It is these concerns that ensure the integrity of our judicial system and democratic institutions, and they outweigh any costs in lost administrative efficiency.
I agree with the Chief Judge that we must “engage in a more searching retroactivity analysis, particularly where, as here, significant state concerns are at play” (dissenting op at 802). I also agree that, given its significant and diverse immigrant population, New York has unique interests at stake in the retroactive application of Padilla (id.). I would add that New York has critical interests in the proper and fair administration of our state’s criminal justice system, a system characterized by large caseloads and numerous judicial proceedings. In 2013 alone, New York’s criminal courts disposed of 588,848 adult arrests (see New York State Division of Criminal Justice Services, 2009-2013 Dispositions of Adult Arrests, New York State Adult Arrests Disposed, available at http://www.criminaljustice.ny.gov/crimnet/ojsa/dispos/nys.pdf). A criminal justice system that affects that many lives must be able to assure its constituents that every proceeding is fair, and that all defendants are treated justly, regardless of immigrant status.
There is no binding or persuasive legal argument against retroactive application of Padilla, and doing so advances our state interests in fairness and justice. Therefore, I dissent.
Judges Graffeo, Smith and Pigott concur with Judge Read; Chief Judge Lippman dissents in an opinion; Judge Rivera dissents in a separate opinion; Judge Abdus-Salaam taking no part.
Order reversed and order of Supreme Court, Bronx County, reinstated.

 The percentage of those who are naturalized citizens is increasing — a majority of the foreign-born are now naturalized (Department of City Planning, City of New York, The newest New Yorkers: Characteristics of the City’s Foreign-horn Population [2013 ed], available at http://www.nyc.gov/html/dcp/pdf/census/nny2013/nny_2013.pdf).


. As my analysis focuses on the application of Strickland and the professional norms in New York State, I need not address whether Danforth and Teague foreclose us from determining, as an initial matter, that a Supreme Court decision does not constitute a new rule.


. “[E]ffective . . . representation . . . means, at a minimum: a. Obtaining all available information concerning the client’s background and circumstances for purposes of. . . avoiding, if at all possible, collateral consequences including . . . deportation . . . ; e. Providing the client with full information *809concerning such matters as . . . immigration . . . consequences under all possible eventualities” (New York State Bar Association, Standards for Providing Mandated Representation standard I-7 at 16-17 [2005], available at http://www.nysba.org/WorkArea/DownloadAsset.aspx?id=26702).